Name: Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/4 Official Journal of the European Communities 10 . 8 . 82 COUNCIL REGULATION (EEC) No 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES, facilitate the implementation of these arrangements, provision should be made for the grant of advances, in exchange for the lodging of a security, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the general rules for the granting of the carry-over premium referred to in Article 14 of Regulation (EEC) No 3796/81 , here ­ inafter referred to as the basic Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission , Whereas Article 14 of Regulation (EEC) No 3796/81 provides that , subject to certain conditions, a carry ­ over premium may be granted in respect of the processing and storage, with a view to human consumption , of some of the products which are listed in Annex I (A) and (D) to the abovementioned Regula ­ tion and which have been withdrawn from the market ; Whereas products which are , in particular, suitable for marketing after processing should be made eligible for the premium ; Whereas the processing and storage of the products in question must be such as to preclude the risk of any fraudulent operations ; Whereas, to ensure effective supervision of the products eligible for the premium, the latter should be granted only in respect of quantities processed either directly by producers' organizations or on their responsibility ; Whereas the amount of the carry-over premium must be fixed in such a way that the balance of the market in the products concerned is not disturbed ; Whereas, pursuant to the second subparagraph of Article 13 (4) of Regulation (EEC) No 3796/81 , 80 % of the volume of products which have benefited from the carry-over premium is taken into account when calculating the financial compensation ; whereas, therefore , the quantities referred to in Article 14 (2) of the aforesaid Regulation vary depending on the quan ­ tities withdrawn from the market and referred to in Article 13 (3); whereas, consequently, the maximum aggregate quantities which may be taken into account pursuant to these two Articles vary between 20 and 23 % of the annual quantities put up for sale ; Whereas the carry-over premium may not be paid until the end of the fishing year ; whereas, however, to 1 . A carry-over premium may be granted only in respect of products listed in the Annex to this Regula ­ tion which satisfy :  the requirements as to freshness and presentation laid down in the said Annex,  the requirements to be laid down as regards size. Only sizes for which there is no substantial disposal problem for the processed product concerned on the market may be taken into consi ­ deration . 2 . The premium shall be granted to the producers' organization concerned only in respect of the quanti ­ ties of products referred to in paragraph 1 which have been withdrawn from the market and :  which fulfil the conditions specified in Article 3 (a), (b) and (c) of Regulation (EEC) No 2202/82 (2),  which, within a time limit to be specified, are subjected by the producers' organization to one or more of the processing methods listed in Article 14 (5) of the basic Regulation or are delivered by the producers' organization concerned to a processor with a view to undergoing, within that time limit, one or more of the said processing methods,  which undergo full and final processing to meet commercial requirements ,  which , after processing, are stored and put on the market again in conditions to be determined,  which are notified by the producers' organization to the competent authorities of the Member State concerned in accordance with rules to be deter ­ mined . (') OJ No L 379 , 31 . 12. 1981 , p . 1 . ( J) See page 1 of this Official Journal . 10 . 8 . 82 Official Journal of the European Communities No L 235 5 Article 3 second subparagraph of Article 4 (2) of Regulation (EEC) No 2202/82,  have been processed, stored and put on the market again in the manner specified in this Regulation . 2 . The premium shall be paid after the end of each fishing year by the Member State which granted recog ­ nition to the producers' organization in question . At intervals to be fixed, however, advances shall be granted, on application , to the producers' organization concerned, provided that the latter lodges a security at least equal to the amount advanced . The amount of the premium shall be fixed before the beginning of each fishing year in accordance with the procedure laid down in Article 33 of the basic Regula ­ tion . This amount shall be calculated having regard to the technical costs of processing and storage , except for the highest of such costs , recorded in the Commu ­ nity during the previous fishing year. The Commission will ensure that the amount takes account of the interdependence of the markets concerned and of the need to avoid distortions of competition . Article 5 Article 4 The Member States concerned shall establish a moni ­ toring system to ensure that the products in respect of which a premium has been applied for are eligible . Beneficiaries of the premium shall , for control purposes, keep stock records which conform to criteria to be established . 1 . The carry-over premium shall be paid to the producers ' organization concerned only when the competent authority of the Member State concerned has established that the quantities in respect of which the premium has been applied for :  do not exceed the limit referred to in Article 14 (2) of the basic Regulation or that indicated in the Article 6 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982. For the Council The President O. MÃLLER No L 236/6 Official Journal of the European Communities 10 . 8 . 82 ANNEX CCT heading No Description Freshness (') Presentation (') I. 1 , ex 03.01 B I f) 1 Redfish (Sebastes spp.) E , A whole 2 , ex 03.01 B I h) 1 Cod (Gadus morhua) E , A gutted and with head 3 , ex 03.01 B I ij) 1 Saithe (Pollachius virens) E , A gutted and with head 4, ex 03.01 B I k) 1 Haddock (Melanogrammus aeglefinus) E , A gutted and with head 5, ex 03.01 B 1 1) 1 Whiting (Meriangus meriangus) E , A gutted and with head 6, ex 03.03 A IV b) 1 Shrimps (Crangon crangon) A simply boiled in water II . From expiry of the special arrangement provided for in Article 14 (3) of the basic Regulation : 1 , ex 03.01 B I d) 1 Mediterranean sardines (Sardina pilchardus) E, A whole 2 , ex 03.01 B I p) 1 Mediterranean anchovies (Engraulis spp .) E , A whole (') The freshness and presentation categories are those defined pursuant to Article 2 of the basic Regulation .